Morrill, C. J.
—The petition was filed 16th October, 1860, citation issued 16th October, 1860, directing the sheriff to summon the defendants to appear on the [first] Monday of March, 1860; judgment by default 15th March, 1861.
The statute (Paschal’s Dig., Art. 1431) requires the writ to state the time and place of holding the court.
As the month of March has more than one Monday, the requirements of the statute are not complied with unless the particular Monday is stated. [The writ was returnable on “the first Monday in March, A., P. 1860.” — Reporter. Moreover, had the numerical Monday been stated, the writ *284was bad by requiring the defendants to appear at a time that had elapsed before the writ was issued. Judgment reversed and cause
Demanded.